Court of Appeals
                                First District of Texas
                                       BILL OF COSTS

                                        No. 01-13-00154-CV

       Memorial Hermann Hospital System d/b/a Memorial Hermann Southwest Hospital

                                                 v.

                                           Jewell Hayden

            NO. 2010-24879 IN THE 333RD DISTRICT COURT OF HARRIS COUNTY


   TYPE OF FEE            CHARGES             PAID/DUE                STATUS                 PAID BY
    E-TXGOV FEE              $5.00            05/20/2013               E-PAID                  ANT
    E-TXGOV FEE              $5.00            05/01/2013               E-PAID                  APE
       MT FEE                $10.00           05/01/2013               E-PAID                  APE
    E-TXGOV FEE              $5.00            05/01/2013               E-PAID                  APE
    E-TXGOV FEE              $5.00            04/25/2013               E-PAID                  APE
       MT FEE                $10.00           04/25/2013               E-PAID                  APE
    E-TXGOV FEE              $5.00            04/05/2013               E-PAID                  ANT
REPORTER'S RECORD           $150.00           03/21/2013                PAID                   ANT
REPORTER'S RECORD           $372.50           03/19/2013                PAID                   ANT
    E-TXGOV FEE              $5.00            03/01/2013               E-PAID                  ANT
       FILING               $175.00           02/28/2013                PAID                   ANT
  CLERK'S RECORD            $327.00           02/28/2013                PAID                   ANT

   The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $1,074.50.
                  Court costs in this case have been taxed in this Court’s judgment

       I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                              IN TESTIMONY WHEREOF, witness my
                                                              hand and the seal of the Court of Appeals for the
                                                              First District of Texas, this September 4, 2015.